  

Case 1:17-cr-00308-LAK [ieee 07/01/20 Page lofi
— Case 1:17-cr-00308-LAK : 06/30/20 Page 1 of 3
ANDUM ENDORSED
LARUSSO, Conway & BARTLING
ATTORNEYS AT LAW
June 30, 2020
Motion granted. Superyistdrelease terminated
Electronically Filed forthwith’, SO ORDER

The Honorable Lewis A. Kaplan
United States District Court Judge
Southern District of New York
United States Courthouse

we
500 Pearl Street U aps
New York, New York 10007
7,00

Re: — United States v. Jordan Fogel
Criminal Docket No. 17-CR-0308(LAK)

Dear Judge Kaplan:

With the consent of the Government and the Probation Department, I respectfully
submit this motion seeking Early Termination of Supervised Release for my client, Jordan
Fogel, as authorized in 18 U.S.C. § 3564(c) and 18 U.S.C. § 3583(e)(1). Mr. Fogel has
successfully completed nineteen months of a three-year term of supervision. I have discussed
this matter with Assistant United States Attorney lan McGinley, and he has advised me that
he has no opposition to our request.

Under 18 U.S.C. § 3583(e), a district court may, after considering the factors set
forth in 18 U.S.C. § 3553(a), "terminate a term of supervised release and discharge the
defendant released at any time after the expiration of one year of supervised release ... if it is
satisfied that such action is warranted by the conduct of the defendant released and in the
interest of justice." 18 U.S.C. § 3583(e)(1); see, e.g. United States v. Lussier, 104 F.3d 32, 35
(2d Cir. 1997) (requiring court to consider § 3553(a) factors, "such as deterrence, public
safety, rehabilitation, proportionality, and consistency, when it decides to modify, reduce, or
enlarge the term or conditions of supervised release"). The district court is not required to
make specific findings of fact with respect to each § 3553(a) factor; instead "a statement that
the district court has considered the statutory factors is sufficient." United States v.
Cammarano, 321 F.3d 311, 315-16 (2d Cir. 2003) (alterations omitted) (quoting United States
v. Gelb, 944 F.2d 52, 56-57 (2d Cir. 1991)).

Mr. Fogel pled guilty before Magistrate Judge Gabriel W. Gorenstein on May 19,
2017, to a Six Count Information charging various violations including Title 18 U.S.C. 371
conspiracy to commit securities fraud. Following his arrest and plea, the defendant spent 18
months on Pre-trial supervision prior to his sentencing. During those 18 months, the
defendant complied with all his conditions (including substance abuse and mental health

300 OLD COUNTRY RoaD TELEPHONE (516) 248-3520
Suite 341 FACSIMILE (516) 248-3522
MINEOLA, NEw YorK [1501 www.larussoandconway.com
